Citation Nr: 0732132	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-25 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for post-traumatic 
stress disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1980. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for sleep apnea and for post-
traumatic stress disorder (PTSD). 

The veteran requested a hearing before the Board sitting in 
Washington, D.C.  The veteran failed to appear as scheduled 
in September 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

As new and relevant evidence has been received by VA since 
the last supplemental statement of the case, consideration of 
this evidence by the RO is necessary.  

In August 2004, the RO issued a supplemental statement of the 
case that continued a denial of service connection for sleep 
apnea because the disorder was not among those for which 
presumptive service connection due to exposure to radiation 
was available.  Direct service connection was also not 
warranted because the disorder first manifested many years 
after service.  The RO continued a denial of service 
connection for PTSD because the veteran did not have a 
diagnosis of PTSD.  The RO noted that the evidence included 
VA outpatient treatment records from March 2002 to March 
2004.  

In February 2005, the RO took action to obtain additional 
service personnel records, service medical records, Social 
Security Administration records, and information from the 
veteran regarding his exposure to ionizing radiation in 
service.  

Since the last supplemental statement of the case, the RO 
received statements and descriptive material regarding 
service during which the veteran contends that he was exposed 
to ionizing radiation and records of a VA outpatient mental 
health examination in July 2005.  As this evidence is 
pertinent to the issues on appeal, an additional supplemental 
statement of the case is required.  38 C.F.R. § 19.31 (2007).  

Accordingly, the case is REMANDED for the following action:

Review the evidence received since the 
last supplemental statement of the case 
and readjudicate the claims for service 
connection for sleep apnea and for PTSD.   
If either decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

